     Case 4:20-cv-00006-BMM-JTJ Document 19 Filed 07/29/20 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,          CV 20-06-GF-BMM-JTJ

          vs.

 WILLIAM J. LANIER, STACY L.        ORDER
 STEINMETZ, NEIGHBORHOOD
 HOUSING SERVICES, INC.,
 COLLECTION BUREAU SERVICES,
 INC., and HILL COUNTY, a political
 subdivision of the State of
 Montana,

                      Defendants.


      Before the Court is Plaintiff United States of America’s status report

and motion to stay. The United States indicates in its status report that it

has not moved for entry of default against any defendant due to current

U.S. Department of Agriculture (USDA) policy suspending foreclosure

actions during the COVID-19 pandemic. USDA first instituted a

moratorium on foreclosures of Single Family Housing Direct Loans on

March 19, 2020 and, as of June 23, has extended the moratorium to

August 31, 2020. The United States therefore moves to stay this matter

pending expiration of the moratorium.
                                      1
     Case 4:20-cv-00006-BMM-JTJ Document 19 Filed 07/29/20 Page 2 of 3



      “[A] district court has discretion to stay proceedings in its own court

when appropriate.” Am. Reliable Ins. Co. v. Lockard, CV 17-04-M-DLC,

2018 WL 9618463, at *1 (D. Mont. Feb. 14, 2018) (citing Dependable Hwy.

Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007);

Landis v. North American Co., 299 U.S. 248, 254 (1936)). “A party

seeking a stay must make out a clear case of hardship or inequity in being

required to go forward, if there is even a fair possibility that the stay for

which he prays will work damage to someone else.” Id. at *2 (citing

Landis, 299 U.S. at 255). “[S]tays should not be indefinite in nature . . . .”

Id. (citing Dependable Hwy. Exp., Inc., 498 F.3d at 1066).

      The Court finds that good cause exists to stay this matter for a

defined period in light of the COVID-19 pandemic, the uncertain personal

financial circumstances many individuals face as a result, and USDA’s

policy decision to halt foreclosure proceedings as the pandemic continues

to develop. Accordingly,

      IT IS ORDERED that this matter is hereby STAYED until September

1, 2020. On or before September 8, 2020, and assuming the defendants

do not respond to the Complaint in the interim, the United States shall

either: (1) seek entry of default pursuant to Rule 55(a) of the Federal Rules

of Civil Procedure, or (2) file a report apprising the Court of the status of




                                        2
     Case 4:20-cv-00006-BMM-JTJ Document 19 Filed 07/29/20 Page 3 of 3



Single Family Housing Direct Loan foreclosure proceedings and the USDA

moratorium.


     DATED this 29th day of July, 2020.




                                     3
